—In an action to recover damages for personal injuries, etc., the plaintiff appeals from an order of the Supreme Court, Queens County (Posner, J.), dated October 14, 1999, which granted the motion of the defendant SML Associates, Inc., for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the respondent’s motion for summary judgment dismissing the complaint insofar as asserted against it (see, Guzman v Haven Plaza Hous. Dev. Fund Co., 69 NY2d 559; Hepburn v Getty Petroleum Corp., 258 AD2d 504, 505; Ortiz v RVC Realty Co., 253 AD2d 802; Chrisostomides v Berjas Realty Co., 231 AD2d 601). Mangano, P. J., S. Miller, McGinity, Luciano and Smith, JJ., concur.